 
[logo.jpg]
 

--------------------------------------------------------------------------------

 
Contractor Proposal
(the “Agreement”)
 
1.      Client's name and address
 
Mantra Energy Alternatives Ltd.
1205 – 207 W. Hastings St.
Vancouver, BC
V6B 1H7
 
2.      Background
 
Mantra has a patent pending process for the "Continuous Co-Current
Electrochemical Reduction of Carbon Dioxide" (ERC), developed by Professor Colin
Oloman and Dr. Hui Li in the Clean Energy Research Centrer (CERC) at University
of British Columbia in Vancouver, Canada. The ERC process takes carbon dioxide
and water, combined with electricity, to produce fuels and chemicals such as
formic acid, formates and oxygen. The investigation of ERC process was
summarized in four papers and published in various journals.
 
 
Carbon dioxide is a greenhouse gas and a main contributor to climate change.
Scientists and innovators are therefore looking at methods to deal with the CO2
released so that it doesn’t enter our atmosphere. These methods currently
include capturing the gas and injecting it underground for storage in a process
called carbon sequestration. However, as of yet, a full carbon capture and
storage system for large-scale power plants is not a proven cost effective
option.  Safety is not established.
 
The ERC process offers an innovative alternative to carbon sequestration with
many potential advantages. The first advantage is that the ERC, instead of
addressing carbon dioxide as the problem, harnesses its chemical properties as
part of the solution. Capitalizing on the abundance of carbon dioxide being
released from fossil fuel combustion the ERC converts CO2 to useful, financially
profitable products. The second advantage is that the process is driven by
electric energy that can be taken from an electric power grid supplied by hydro,
wind, solar, tidal or nuclear energy (all renewable). Lastly, there is potential
for this technology to be applied in a closed-loop fuel cell cycle, whereby
carbon dioxide is converted into a fuel (formic acid) that is then used in a
fuel cell to generate energy.
 
3.      Objective
 
Mantra will contract Kemetco Research, a technology development and scientific
contract research company in Richmond, BC, Canada, to launch and operate the ERC
process development project.
 
·   
The overall objective is to establish the technical basis for electro-reduction
of carbon dioxide to formate via a continuous electrochemical reactor.  The
details of the process to be undertaken have been agreed upon and disclosed in
the proposal presented to the Mantra on March 18, 2009 (the “Proposal”).  This
Agreement engages Kemetco to proceed with the tasks outlined in PHASE I of the
Proposal.

 
4.      Statement of Work

   Kemetco Research has agreed to undertake tasks outlined in PHASE I of the
Proposal to achieve the Objective as defined in Section 3 of this Agreement and
in accordance with all terms of this Agreement.  It must be emphasized that the
exact experimental program and associated tasks may change as more information
is obtained.  Upon completion of PHASE I, Mantra may chose to engage Kemetco to
conduct PHASE II of the Proposal by entering a separate agreement at the
appropriate time.
 
5.      Effort and costs
 
Contractor’s Rate:  $20,368 Per Month (Includes use of a Project Manager, Senior
Scientist, Technologist).
 
Estimated Length of Project:    5 Months
 
Estimated
Labour:                                                                   $101,840
 
This contract may be extended as the same Contractor Rate at the request of the
client.
 
All purchases and expenses made by Kemetco on behalf of the client will be
billed at cost plus 15%
 
An estimate of the cost of purchases for required materials and expenses is
$35,000 (although actual costs may vary as more information is obtained during
the course of the work).
 
6.      Deliverables
 
   Reporting and deliverables will be as follows:
 
●  
A final, written report summarizing all research findings, will be issued at the
end of the contract.

 
●  
Kemetco will maintain documented records of all the work performed, which will
become the property of Mantra. These records will be made available to Mantra at
their request.

 
7.      Schedule
 
·  
Start date:  April 1, 2009

 
·  
Estimated time required to complete the project:  5 Months

 
8.      Establish technology ownership and/or licensing agreement issues.
 
   Mantra will own all intellectual property derived from this Agreement upon
receipt of full payment for the test work conducted in this Agreement.  Mantra
will be responsible for all patent filings for intellectual property derived
from this Agreement.
 
9.      Amendments
 
         This Agreement replaces the contractor proposal agreement previously
entered on January 29, 2009 between Mantra and Kemetco.
 
10.    Acceptance
 
                                                                                                     
 
 



 
Proposal Submitted by:
 
/s/ Norman Chow 
Norman Chow  
 
Kemetco Research Inc. 
#445 – 5600 Parkwood Way 
Richmond, BC    
V6V 2M2
 
Tel:  (604) 273-3600 
Fax:  (604) 273-3609
 
Date:  March 18, 2009
Proposal Accepted by:
 
/s/ Larry Kristof
Larry Kristof
 
Mantra Energy Alternatives Ltd.
1205 – 207 W. Hastings St. 
Vancouver, BC
V6B 1H7
 
Tel:  (604) 609-2898
 
Date:  March 18, 2009

 
 
                                                                                                  


                                                                                                    